Citation Nr: 0001277	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-08-735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's 
disease/ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served in the Army National Guard from May 1979 
to December 1987.  During that time, he served on active duty 
from September 1981 to October 1985.  




Prior to that time the veteran had an unverified period of 
active duty for training (ACDUTRA) totaling seven months.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in May 1997.  The 
RO, in pertinent part, denied entitlement to service 
connection for 
Crohn's disease/ulcerative colitis.

In late December 1999 additional private medical statements 
dated in September 1998 and April 1999 were submitted 
directly to the Board from the RO without waiver from the 
veteran of initial review of the added evidence by the RO.  
In view of the fact that the September 1998 medical statement 
is duplicative and the information contained in the April 
1999 statement reports information already of record the 
Board finds that remanding this case to the RO for a review 
of the added evidence is not warranted and would serve no 
useful purpose.  38 C.F.R. § 19.37 (1999).  


FINDING OF FACT

The claim of entitlement to service connection for Crohn's 
disease/ulcerative colitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW
The claim of entitlement to service connection for Crohn's 
disease/ulcerative colitis is not well grounded (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In statements the veteran argues that he developed a chronic 
inflammatory bowel disease in service.  In the alternative, 
he maintains that if such disability existed prior to active 
service. his service medical records demonstrated aggravation 
of the preservice inflammatory bowel process.  He claims that 
the private medical statements submitted from physicians in 
support of his claim were prepared following a review of his 
service medical records.  

Received in support of the veteran's claim was a copy of a 
medical excerpt distinguishing features of ulcerative colitis 
and Crohn's disease.  

The May 1978 report of general medical examination for 
enlistment was negative for any pertinent abnormalities.  The 
veteran denied any pertinent abnormalities when he completed 
the report of medical history portion of the examination.  In 
October 1978, a draining external hemorrhoid was noted on 
objective examination.  In January 1979 pertinent clinical 
evaluations were reflective of hemorrhoids. 

In May 1982 the veteran was seen for hemorrhoids.  A 4 to 5 
year history of hemorrhoids was noted.  On a report of a 
periodic physical examination in late February 1984 his 
hemorrhoids were considered have resolved without treatment.  
He was seen for conjunctivitis in late 1984.  In January 1985 
he was seen for complaints of hemorrhoids with blood in the 
stools.  A history of same for two years was noted.  On 
objective examination external hemorrhoids were noted with no 
active bleeding.  Assessment was rectal bleeding of 
undetermined etiology.  A barium enema was scheduled.

In late April 1985 the veteran was seen for painless rectal 
bleeding on and off for 4 years.  A history of peptic ulcer 
disease by upper gastrointestinal series two years earlier 
was noted.  

It was noted that a barium enema was ordered in January 1985 
and apparently was negative although no record was in the 
chart.  A rectal anoscopy revealed friable mucosa that was 
positive for frank blood.  Assessment was hematochezia.  The 
veteran was referred to the surgery clinic.  

A clinical record dated in early May 1985 shows the veteran 
complained of a history of hemorrhoids and rectal bleeding.  
He noted excessive pain since the day before with no active 
bleeding.  An examination revealed small external hemorrhoids 
that were tender.  The examiner noted it was impossible to do 
a rectal examination.  

A surgery clinical record in late May 1985 shows the veteran 
had a 4 to 5 year history of intermittent rectal bleeding 
varying from dark to red.  He usually had normal bowel 
movements but occasionally had diarrhea every 15 to 20 
minutes.  He had not had a "runny stool lately" (two to 
three weeks).  It was noted that two years earlier he had an 
upper gastrointestinal series which showed an ulcer.  It was 
also noted that at the same time he had a negative barium 
enema.  It was also noted that a second barium enema in 
January 1985 was normal.  The veteran denied loss of weight.  
He had occasional abdominal cramping.  Objective and digital 
examinations were normal.  Anoscopy revealed a ring of 
friable hemorrhoids.  An unprepped sigmoidoscopy to 12 
centimeters was normal.  Impression was minor hemorrhoids. 

Subsequently dated service medical records through a report 
of a separation physical examination in early January 1986 
reveal treatment for recurrent conjunctivitis.  A rectal 
examination was hemoccult positive.  The summary of defects 
and diagnoses shows there was recorded hemocults negative 
times six.  A clinical record at that time noted while the 
veteran reported a history of peptic ulcer disease, there was 
no record of peptic ulcer or an X-ray finding in the medical 
record.

Private medical records submitted in support of the veteran's 
claim date between approximately early 1981 through mid 1996.  

In mid April 1981 the veteran complained of intermittent 
diarrhea for the past 5 years which was never treated.  He 
reported having 15 to 20 stools the day before.  He reported 
a lessening of abdominal pain.  Rectal examination revealed 
hemorrhoidal skin tags without blood.  Following additional 
examination the impression was chronic diarrhea, rule out 
parasites and infectious sources.  A subsequently dated 
clinical record that month noted an impression of duodenal 
ulcer for which he was given diet counseling.  

In late May 1982 the veteran reported a history of 
hemorrhoids for many years without treatment.  A rectal 
examination revealed a few small external hemorrhoids.  
In late October 1982 he was seen complaining of watery bloody 
stools for three days.  A history of duodenal ulcer and 
chronic diarrhea was recorded.  It was noted that he was in 
the military and had a history of peptic ulcer disease with 
chronic duodenal ulcer.  He reported a 6 month history of 
frequent watery diarrhea and blood in his stool on many 
occasions.  He had not experienced frank abdominal pain.  He 
had not had a history of weight loss.  He was known to have a 
history of bleeding hemorrhoids.  

In October 1986 the veteran complained of a hyperacid 
condition which he felt was the start of an ulcer.  On 
physical examination he was in no acute distress.  Abdominal 
examination revealed mild epigastric discomfort.  Impression 
was hyperacid stomach.  In September 1987 he needed an excuse 
from work.  A history of ulcers was noted.  He complained of 
a lot of stress.  No other specific complaint was noted.  He 
noted he had court matters earlier that day with recurrence 
of ulcer symptoms since the prior day.  Objective examination 
was negative.  Impression was history of peptic ulcer disease 
with situational exacerbation.  

In January 1991 the veteran complained of pain in the rectal 
area with bloody stools for 2 to 3 weeks.  It was noted that 
he had the history of the reported symptoms for three years 
and developed pemphigoid which was life threatening at one 
point and currently improved with tapering doses of 
prednisone.  An objective examination to include anoscope 
revealed internal and external hemorrhoids.  

In early April 1991 the veteran reported having rectal 
discomfort from hemorrhoids.  He stated that his hemorrhoids 
occasionally bled.  Impression was hemorrhoids.  In late 
April 1991 he underwent a flexible sigmoidoscopic examination 
to 60 centimeters.  It was noted that throughout the entire 
length of the viewed descending and sigmoid colon there were 
repeated areas of small hemorrhage typical of colitis without 
ulceration that extended as far as the examiner could see 
with the scope.  There was no evidence of diverticula or 
hemorrhoids.  Assessment was irritative type colitis.  

In September 1991 pertinent diagnoses were ulcerative colitis 
and hemorrhoids.  Colitis was noted by history on a physical 
form in March 1992.  Colitis (Crohn's type) was noted as a 
problem in 1992.  In mid December 1993 the veteran was seen 
for a two to three week history of symptoms associated with 
active colitis.  A clinical record in March 1994 noted 
treatment for complaints of rectal pain with bleeding and 
abdominal pain.  Following objective examination the 
impression was ulcerative colitis with hemorrhoids.  In July 
1994 the assessment was Crohn's disease.  In March and May 
1996 Crohn's disease with chronic rectal abscess was 
recorded. 

An April 1997 VA examination report shows that the veteran 
began to develop loose bowel movements with pus and mucus in 
1980.  He indicated that initially gastroenterologists 
believed ulcerative colitis to be the cause of the symptoms, 
but in recent years the diagnosis of regional enteritis 
rather than ulcerative colitis had been made.  (The examiner 
referred to an attached evaluation report dated in August 
1996 from Dr. S,T., a general and vascular surgeon, noting 
the diagnosis of Crohn's disease.  Such report is not of 
record nor was it shown to be part of the evidence of record 
at the time of the RO rating decision in May 1997).  

In a statement dated in April 1998, S.W.C., M.D., noted that 
in reviewing the veteran's history it was possible that his 
symptoms of perianal pain and diarrhea in the Army were due 
to Crohn's disease.

In a statement dated in April 1998, G. M-H., M.D., noted 
attending to the veteran intermittently for a number of 
years,  and that he carried a diagnosis of chronic 
intermittent regional enteritis (Crohn's disease).  He 
recorded that the onset of disability probably dated back to 
the late 1970's.  It was noted that according to the 
veteran's history, he had experienced symptomatology of 
rectal pressure, urge of defecation, diarrhea and rectal 
bleeding.

In a statement dated in September 1998, Dr. G. M-H., M.D., 
noted reviewing the veteran's history of rectal pressure, 
urge of defecation, bloody stools and diarrhea when he was in 
the military service in 1978 and 1979.  He noted that this 
was indicative of the early onset of Crohn's disease.  

In a statement dated in April 1999, M.I.B., M.D., noted the 
veteran was under her care at the Central Rehabilitation 
Primary Care Facility from 1992 until her retirement (date 
not reported).  She noted he requested a review of his 
medical records during his military service to document in 
retrospect that his recurrent symptoms of diarrhea, abdominal 
cramping with rectal bleeding and mucous discharge were 
manifestations of inflammatory bowel disease (Crohn's 
enterocolitis).  It was noted that during active duty 
inflammation and frank bleeding were found on anoscopy 
without mention of hemorrhoids that were previously found.  

It was noted that the veteran had been seen by three 
gastroenterologists and clearly benefited from sulfa 
Salazine.  He underwent sigmoidoscopy and colonoscopy with 
the consent for biopsy but no pathology report was included.  
It was noted that Crohn's disease was rarely diagnosed with 
the initial attacks of diarrhea and bleeding since many other 
disorders may cause the same symptoms; However, the 
recurrent, repetitive symptomatology of cramping diarrhea 
with excess mucous and bleeding in the absence of 
demonstrable parasites, infections or tumors was considered 
typical of Crohn's disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).
Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  

In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable." Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (1999).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease does not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).  

Under 38 U.S.C.A. § 101(2) a "veteran" is a person who served 
in active military, naval, or air service.

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed, and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his/her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).



More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation, a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran with respect to this issue and 
has determined that the claim of service connection for 
Crohn's disease/ulcerative colitis is not well grounded.  
38 U.S.C.A. § 5107(a).





The Board has reviewed the evidence of record in its 
entirety.  Importantly, the Board notes that as the service 
medical records prior to September 1981, to include a report 
of a National Guard enlistment examination in May 1978 and a 
report of a separation examination from active duty training 
in January 1979 are silent for an Crohn's disease/ulcerative 
colitis, the onset or aggravation of such disability is not 
shown by the service medical records to have occurred during 
a period of active duty for training.  The onset or 
aggravation of Crohn's disease/ulcerative colitis during a 
period of inactive duty training is of no probative value 
under the pertinent laws and regulations as it does not 
constitute an injury. 

With respect to the veteran's period of active duty from 
September 1981 to October 1985, the Board notes that the 
record is without a report of a physical examination for 
entry onto such period of active duty.  The Board therefore 
concedes that a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

The first analysis is based on the concession that the 
veteran had a preexisting inflammatory bowel disease.  In 
that respect, the Board notes that the veteran has submitted 
private medical statements with opinions that were based upon 
a review of his service medical records.  Such medical 
opinions in support of that theory are viewed as persuasive 
and strong evidence, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a 
preservice inflammatory bowel disease.  38 C.F.R. § 3.304.  



The Board notes that the veteran's inflammatory bowel process 
ultimately diagnosed as Crohn's disease was medically 
determined to have had its onset in the late 1970's.  As 
such, it can be concluded that Crohn's disease preexisted 
active service from September 1981 to October 1985, and that, 
therefore, the presumption of a sound condition is rebutted 
in this case.  38 C.F.R. § 3.304.  

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995). 

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153;  
38 C.F.R. § 3.306(a).  See also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).

Despite the fact that the veteran experienced 
gastrointestinal symptoms in active duty from September 1981 
through October 1985, they were not associated with an active 
inflammatory bowel disease process, however diagnosed, on 
objective examination including barium enema and 
sigmoidoscopic evaluations.  Clearly, the evidence on file 
does not establish that these problems represented a 
worsening of the veteran's preexisting inflammatory bowel 
disease beyond natural progress rather than temporary flare-
ups of symptoms.  Importantly, the Board may not overlook the 
fact that a report of a physical examination in January 1986 
with supplemental testing later that month was silent for any 
objectively demonstrated active inflammatory bowel disease 
process.  

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, the lack of any pertinent postservice clinical 
evidence of inflammatory bowel disease at a time proximate to 
separation from active service further strengthens the 
finding that there was no underlying advancement in the 
disease beyond natural progress as opposed to merely 
temporary exacerbation of symptoms in service.  Importantly, 
the postservice evidence first referring to an active 
inflammatory bowel disease dates years following separation 
from service in October 1985.  Moreover, the private medical 
evidence of record contains no competent medical opinion that 
the preservice Crohn's disease underwent a pathological 
advancement in active service beyond natural progress of the 
disease.  

The veteran maintains that his inflammatory bowel disease 
began or was aggravated in active service; however, the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection such as 
visible symptoms, a lay party such as the veteran is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492.

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting 
inflammatory bowel disease during service.  As such, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service).

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for Crohn's 
disease/ulcerative colitis is not well grounded.  Simply put, 
there is no evidence of record to show that the veteran's 
preexisting inflammatory bowel disease was aggravated in 
service or of a nexus between his current disability and his 
active service.  Therefore, the veteran's claim of service 
connection for Crohn's disease/ulcerative colitis must be 
denied.  38 U.S.C.A. § 5107(a).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether the appellant has been prejudiced thereby.  In 
light of the appellant's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  This because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Because the veteran has not submitted a well grounded claim 
of service connection for Crohn's disease/ulcerative colitis, 
VA is under no obligation to assist him in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is cognizant, however, that the Court has held that VA 
may have ab obligation under 38 U.S.C.A. § 5103(a) to advise 
the claimant of evidence needed to complete a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant clarifies medical evidence that may complete an 
application but is not within the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  See 
Brewer v. West, 11 Vet. App. 228 (1998), in this case, the 
record indicates that the appellant has identified no such 
evidence.

As the claim of entitlement to service connection for Crohn's 
disease/ulcerative colitis is not well grounded, the doctrine 
of reasonable doubt has no application to the claim.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for Crohn's 
disease/ulcerative colitis, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







